On Application for Rehearing.
PER OURIAM.
The so-called plea of estoppel, under the exceptions and answer of defendants, is based on the alleged “settlement, adjustment and compromise” contained in the “memorandum of agreement of settlement of the estate of J. H. Phillips,” dated December 18, 1917, and on the alleged acquiesence therein and ratification thereof flowing from the taking possession of May Plantation by plaintiffs and of Star Plantation by some of the defendants. This phase of the litigation was discussed and passed upon in our original opinion.
It may be, however, that we were too broad in our statement that parol evidence is inadmissible, in every case, to prove the ratification of an unauthorized sale or partition of real estate. It is possible that cases may arise where unauthorized acts of agents may be ratified by conduct or by silence. On that point we presently express no opinion, and it is not necessary that we should do so in order to determine the issues of the ease at bar.
 Ratification in order to be complete and effective must be performed by all parties in interest. Otey Earl Phillips, admittedly, did not, and could not as a minor, ratify the agreement. She never at any time received the $7,500 allotted to her. The fact that at the time of the filing of this suit she had been emancipated, and in her answer *767expressed her willingness and desire to ratify1 the agreement, did not improve the situation. It was then too late to ratify the unauthorized memorandum of agreement. the mere filing of the suit plaintiffs, even if it be conceded that they had authorized the signing of the agreement, withdrew from the proposed compromise settlement.
Walter Phillips, who was in Europe when the document was signed, never took possession of the property allotted to him. There was no distribution of the money and movables referred to in the agreement as being in possession of the Rapides Bank & Trust Company as the property of the estate of J. H. Phillips. The bank has retained the custody of the property until this date.
Rehearing refused.